PER CURIAM.
While we agree with the respondent that .this is an action to recover damages by reason of the alleged negligence of the defendant in spoiling a dress, tire skirt of which had two spots on the front of it, which the defendant “agreed to clean,” but “so negligently and improperly performed” the work “as to make useless the dress to the plaintiff,” we think the finding of the justice that the value of the dress was $50 is not supported by sufficient evidence. The plaintiff testified that the value of the dress' when she left it with the defendant was “about $50,” that she paid “somewhere in that neighborhood for it,” that it was a summer dress, and that it was of no value to her at the time of the trial. This was the entire proof on the subject. The plaintiff failed to show when or where she bought the dress, the nature of the material composing it, the kind of dress, and the trimmings of the same, and whether it was old or new, or even what it cost.
The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.